Gunderson, C. J.,
dissenting:
On appeal, for the first time, appellant contends instructions on the guest statute were erroneously given because that statute is unconstitutional. To entertain this contention, I respectfully suggest, the majority must ignore rules promulgated by this court as well as all our precedents interpreting those rules. NRCP 51 provides in material part:
“. . . No party may assign as error the giving or the failure to give an instruction unless he objects thereto before the jury retires to consider its verdict, stating distinctly the matter to which he objects and the grounds of his objection.. . .”
Although appellant objected to the guest statute instructions, the grounds stated were vague, and most certainly not those the majority here accepts. I therefore respectfully submit that the sole issue on which the majority predicates reversal was not sufficiently preserved for review. Downing v. Marlia, 82 Nev. 294, 417 P.2d 150 (1966); Duran v. Mueller, 79 Nev. 453, 386 P.2d 733 (1963); Wagon Wheel v. Mavrogan, 78 Nev. 126, 369 P.2d 688 (1962); Lathrop v. Smith, 71 Nev. 274, 288 P.2d 212 (1955). See also: Gallues v. Harrah’s Club, 87 Nev. 624, 491 P.2d 1276 (1971); Wadsworth v. Dille, 85 Nev. 86, 450 P.2d 362 (1969); Fireman’s Fund Ins. v. Shawcross, 84 Nev. 446, 442 P.2d 907 (1968); and Shoshone Coca-Cola v. Dolinski, 82 Nev. 439, 420 P.2d 855 (1966).
I further respectfully suggest that, if the majority intend to abrogate NRCP 51 and to overrule prior authority decided under that rule, they should say so. On the other hand, if they intend NRCP 51 to remain viable, along with our precedents interpreting it, I feel it would be helpful to explain how that can be, consistently with the court’s ruling today.